Citation Nr: 1007846	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-40 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hemorrhoids, to include 
as secondary to service-connected irritable bowel syndrome 
(IBS).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1941 to February 
1943 and from February 1944 to May 1946

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board previously remanded this matter in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this matter in October 2008.  
The Board requested additional development, including a VA 
examination.   Pursuant to the Board's remand directive, a VA 
examination was scheduled to take place in April 2009.  

In a statement submitted to the RO in May 2009, the Veteran 
advised the RO that he would not be able to travel to the VA 
examination due to his health.  

A November 2009 SSOC continued the denial of entitlement to 
service connection for hemorrhoids.  In December 2009, the 
Veteran submitted a statement to the AMC in which he 
indicated that he was satisfied with the result of the 
November 2009 SSOC.   He stated that, "the hemorrhoids that 
I claim have already subsided." 

The Board finds that additional action is necessary to 
clarify whether the Veteran wishes to withdraw his claim.  
This statement from the Veteran simply does not meet the 
requirements of a withdrawn claim. 

If the AMC/ RO determines that the Veteran wishes to continue 
with his appeal,  additional development is necessary.  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R § 3.159 (2009). 

The communications submitted by the Veteran and his 
representative have indicated that the Veteran is not able to 
travel to Manila for an examination.  The Veteran's 
representative has requested that a VA obtain a medical 
opinion based upon a review of the Veteran's claims file.  

The Veteran can not be penalized for the fact that he is 
unable to attend a VA examination due to his health.  The 
Board finds that such an opinion would be useful in deciding 
the Veteran's claim.  Accordingly, if it is determined that 
the Veteran wishes to continue his appeal for service 
connection for hemorrhoids, a VA medical opinion should be 
obtained to determine whether hemorrhoids is etiologically 
related to service or to service-connected irritable bowel 
syndrome.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/ RO should request 
clarification of the Veteran's December 
2009 statement.  The Veteran should be 
advised to specifically state, in writing, 
whether he wishes to withdraw his appeal 
for entitlement to service connection for 
hemorrhoids or to continue the appeal. 

2.  If the Veteran indicates that he 
wishes to continue the appeal (or does not 
respond), the RO should obtain a medical 
opinion regarding the etiology of 
hemorrhoids.  The claims file should be 
forwarded to the examiner for review, and 
the examination report should note that 
the claims file was reviewed.  After a 
thorough review of the claims file, the 
examiner should provide an answer to the 
following questions:

a.  Are hemorrhoids at least as likely (50 
percent or greater likelihood) related to 
service?  

b.  Are hemorrhoids at least as likely as 
not (50 percent or greater likelihood) 
proximately due to, or the result of 
irritable bowel syndrome?  The examiner 
should provide a detailed rationale for 
the opinion.

c.  Are hemorrhoids at least as likely as 
not (50 percent or greater likelihood) 
aggravated by service-connected irritable 
bowel syndrome (IBS)? If so, the examiner 
should state what level of disability is 
attributable to aggravation.  The examiner 
should provide a detailed rationale for 
the opinion.

3.  Following the completion of the 
actions requested above, if necessary, the 
RO should readjudicate the claim on appeal 
based on all of the evidence of record.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



